The decision of the Unemployment Insurance Appeal Board determines that the corporate appellant is liable for an assessment on account of wages paid to the sole stockholders, Clara L. Rodgers and Agnes Hartley. Pees received from the sale of real estate were divided into three parts, one paid to the stockholder Rodgers, another to the stockholder Hartley and the third to the corporation for the expenses of operating the business. The two stockholders had social security numbers and recognized the existence of the corporation. It was a corporate entity and the employer. The decision should be affirmed. Decision unanimously affirmed, with costs to the Industrial Commissioner. Present — Hill, P. J., Heffernan, Brewster, Poster and Russell, JJ.